Response to Arguments
Applicant's arguments filed 5 June 2021 have been fully considered but they are not persuasive. 
Applicant argues that Cregger is directed to a biological indicator bonded to an item to be sterilized itself while Hirota is directed to a test strip that is used to determine (Remarks, pages 6-7).  Cregger teaches that the biological indicator is used to monitor and/or determine the effectiveness of a sterilization process (paragraph 0017).  The items cited by Applicant are merely the substrates onto which the spore carrier material is deposited to form the biological indicator.  
Applicant argues that Cregger teaches that the printing/depositing process of Hirota is unsuitable, and therefore, one of ordinary skill in the art would not modify Cregger according to the teachings of Hirota (Remarks, page 7).  While Cregger does refer to methods in which a suspension is deposited using a needle or micropipette (paragraph 0008), Cregger’s teaching of unsuitability is directed more to the technique used to immobilize the microorganisms (paragraph 0009).  Cregger explicitly teaches that the spore solution can be applied to the substrate via pipetting, spraying, or printing (paragraph 0046).  Therefore, modifying Cregger to use the domains and single layer of microorganisms taught by Hirota would not affect the function of Cregger.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957.  The examiner can normally be reached on M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783